EXHIBIT 10.33

PROMISSORY NOTE

$5,000,000 March 24, 2017

FOR VALUE RECEIVED,  eMAGIN CORPORATION, a Delaware corporation (the
“Borrower”), promises to pay to the order of STILLWATER TRUST LLC, having an
office at 655 Madison Avenue, 20th Floor, New York, New York 10065 (the
"Payee"), at such office of the Payee or at such other place as the holder
hereof may from time to time appoint in writing, in lawful money of the United
States of America in immediately available funds, the principal sum of FIVE
MILLION DOLLARS or such lesser amount as may then be outstanding from time to
time (the "Loan") as shown on the schedule attached to and made a part hereof.  

The Borrower also promises to pay, in kind by the issuance of additional Notes
or a replacement Note, interest (computed on the basis of a 360 day year for
actual days elapsed) at said office in like money on the unpaid principal amount
of the Loan from time to time outstanding at a rate per annum equal to six (6%)
percent per annum.

Interest on the Loan shall be payable as provided in the previous paragraph
monthly on the first day of each month commencing the first such day to occur
after a Loan is made hereunder and, together with principal, on the Maturity
Date.

The Borrower further agrees that upon and following an Event of Default and/or
after any stated or any accelerated maturity of Loans hereunder, all Loans shall
bear interest (computed daily) a rate equal to eleven (11%) percent per annum,
payable on demand. In no event shall interest payable hereunder be in excess of
the maximum rate of interest permitted under applicable law. If any payment to
be so made hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next preceding Business Day.

All payments made in connection with this Note shall be made without
counterclaim or setoff and free and clear of and without any deduction or
withholding for, any taxes or other payments. All such payments shall be applied
first to the payment of all fees, expenses and other amounts due to the Payee
(excluding principal and interest), then to accrued interest, and the balance on
account of outstanding principal; provided, however, that after the occurrence
of an Event of Default, payments will be applied to the obligations of the
Borrower to the Payee as the Payee determines in its sole and absolute
discretion. The Borrower hereby expressly authorizes the Payee to record on the
attached schedule the amount and date of a Loan, and the date and amount of each
payment of principal and interest. All such notations shall be presumptive as to
the correctness thereof absent manifest error; provided, however, the failure of
the Payee to make any such notation shall not limit or otherwise affect the
obligations of the Borrower under this Note.

The Borrower shall pay, within ten (10) Business Days of demand, all expenses of
the Payee in connection with (i) the preparation, administration, default,
collection, waiver or amendment of this Note or any of the other Loan Documents,
(ii) the exercise of any conversion rights in favor of the Payee and/or its
Affiliates under the Letter Agreement including, but not limited to, the
preparation, administration, default, collection, waiver or amendment of any
Equity Event Documents, and (iii) the Payee's exercise, preservation or
enforcement of any of its rights,



--------------------------------------------------------------------------------

 

remedies or options hereunder and/or any Loan Documents and/or Equity Event
Documents, including, without limitation, reasonable fees of outside legal
counsel, accounting, consulting, brokerage or other similar reasonable
professional fees or expenses, and any fees or expenses associated with travel
or other costs relating to any appraisals or examinations conducted in
connection with the Liabilities or any collateral therefor, and the amount of
all such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any default rate) and be an obligation secured by
any collateral.

No waiver of any provision of this Note shall be effective unless such waiver
shall be in writing and signed by a duly authorized officer of the Payee, and
the same shall then be effective only for the period and on the conditions and
for the specific instances specified in such writing. No failure or delay by the
Payee in exercising any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any rights, power or
privilege.

The Borrower hereby waives presentment, demand for payment, notice of protest,
notice of dishonor, and any and all other notices or demands except as otherwise
expressly provided for herein.

This Note and the other Loan Documents shall be construed in accordance with and
governed by the laws of the State of New York (excluding the laws applicable to
conflicts or choice of law). The Borrower agrees that any suit for the
enforcement of this Note or any of the other Loan Documents may be brought in
the courts of the State of New York located in New York County or any Federal
court sitting therein and consents to the nonexclusive jurisdiction of such
court and service of process in any such suit being made upon the Borrower by
certified mail, return receipt requested, at the address set forth in the first
paragraph of this Note. The Borrower hereby waives any objection that it may now
or hereafter have to the venue of any such suit or any such court or that such
suit is brought in an inconvenient forum.

All agreements between the Borrower (and each other party obligated for payment
on this Note) and the Payee are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of maturity
of the indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to the Payee for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term "applicable law" shall mean the law in effect as
of the date hereof provided, however, that in the event there is a change in the
law which results in a higher permissible maximum rate of interest, then this
Note shall be governed by such new law as of its effective date. In this regard,
it is expressly agreed that it is the intent of the Borrower and the Payee in
the execution, delivery and acceptance of this Note to contract in strict
compliance with the laws of the State of New York from time to time in effect.
If, under or from any circumstances whatsoever, fulfillment of any provision
hereof of any of the Loan Documents at the time of performance of such provision
shall be due, shall involve transcending the limit of such validity prescribed
by applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from circumstances
whatsoever the Payee should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and



2

 

--------------------------------------------------------------------------------

 

not to the payment of interest. This provision shall control every other
provision of all agreements between the Borrower and each other party obligated
on this Note and the Payee.

TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER AND THE PAYEE (BY
ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY, AND THE BORROWER WAIVES THE
RIGHT TO INTERPOSE ANY SET-OFF OR NON-COMPULSORY COUNTERCLAIM, IN EACH CASE IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF UNDER OR IN CONNECTION WITH
THIS NOTE AND/OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE PAYEE RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN
DOCUMENTS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
PAYEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PAYEE WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE PAYEE TO ACCEPT THIS NOTE AND MAKE THE
LOANS.

Upon receipt of an affidavit of an officer of the Payee as to the loss, theft,
destruction or mutilation of this Note or any other Loan Document which is not
of public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Note or other security
document, the Borrower will issue, in lieu thereof, a replacement Note or other
security document in the same principal amount thereof and otherwise of like
tenor.

[no further text on this page]

﻿





3

 

--------------------------------------------------------------------------------

 



﻿

This Note is issued in accordance with that certain letter agreement dated as of
March 24, 2017 by and between the Borrower and the Payee (the “Letter
Agreement”) and is entitled to the benefits of the Letter
Agreement.  Capitalized terms not defined in this Note have the respective
meanings ascribed to them in the Letter Agreement.  Neither this Note nor any of
such other Loan Documents may be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Payee. 

eMAGIN CORPORATION

﻿

﻿

By:  ___________________________

Name: 

Title 

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.33

LOANS AND REPAYMENT SCHEDULE

PROMISSORY NOTE DATED MARCH __, 2017

eMAGIN CORPORATION

IN FAVOR OF

STILLWATER TRUST LLC

﻿

﻿

Date

Amount of Loan

Amount of Principal Repayment

Amount of Interest PIK’ed

Unpaid Principal Balance

Notation Made By

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿



 

--------------------------------------------------------------------------------